                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

TERRY MOBLEY                                    )
                                                )
        Plaintiff,                              )
                                                )
vs.                                             )        Cause No. 1:17-cv-485
                                                )
WICK-FAB, INC.,                                 )
                                                )
        Defendant.                              )

                                      OPINION AND ORDER

        This matter comes before the Court on Defendant Wick-Fab, Inc.’s Motion for Summary

Judgment (ECF No. 22). Defendant seeks judgment as a matter of law on Plaintiff’s claims under

the Americans with Disabilities Act (“ADA”), the Age Discrimination in Employment Act

(“ADEA”), and Indiana common law. For the reasons set forth below, Defendant’s motion will be

granted with respect to Plaintiff’s federal claims. Plaintiff’s state law claim will be dismissed

without prejudice for the Plaintiff to re-file in state court.

                                    PROCEDURAL HISTORY

        Plaintiff’s Complaint and Demand for Jury Trial (ECF No. 1) was filed on November 28,

2017. Defendant filed its Answer to Complaint (ECF No. 13) on January 19, 2018. The instant

motion, with Memorandum in Support (ECF No. 23) and Appendix (ECF No. 24) was filed on

January 22, 2019. Plaintiff filed his Response in Opposition to Defendant’s Motion for Summary

Judgment (ECF No. 25) on February 19, 2019. In his Response, Plaintiff “jettisoned” his claims

for failure to accommodate and retaliation under the ADA. (Id., p. 2). Defendant filed its Reply in

Support of Motion for Summary Judgment (ECF No. 26) on March 5, 2019. On March 12, 2019,

Plaintiff filed his Motion for Leave to File Surreply and for Extension of Time to File Surreply
(ECF No. 27). Defendant filed its Response to Plaintiff’s Motion for Leave to File Surreply and

for Extension of Time to File Surreply (ECF No. 28) on March 13, 2019. This Court granted

Plaintiff leave to file his surreply (ECF No. 29), and Plaintiff’s Surreply in Opposition to

Defendant’s Motion for Summary Judgment (ECF No. 30) was filed on April 25, 2019. The instant

motion is now ripe for ruling.

                                   FACTUAL BACKGROUND

        Plaintiff began his employment with Defendant in 2010, when he was about fifty years old.

Plaintiff worked at Defendant’s South Milford, Indiana, location, where his job title was “Welder.”

Plaintiff performed various jobs around the facility, including fabrication, welding, truck driving,

and sandblasting. However, Plaintiff’s primary job responsibility was “rack repair work.” While

other employees would do rack repair work “if there was a big order of racks, if things were slow,

or if they were between jobs” (Shipe Dep., p. 39, ll. 1–6), Plaintiff testified that he did “all the rack

repairs at South Milford,” (Plaintiff’s Dep., p. 55, ll 1–4).

        Defendant’s ownership changed hands on August 1, 2016, when it was purchased by Joe

(“Joe”) and Cheryl (“Cheryl”) Cochran (collectively the “Cochrans”). After the purchase, the

Cochrans began evaluating Defendant’s business model, including whether Defendant would

continue to do rack repair work. In November or December 2016, the Cochrans made the decision

to stop most rack repair work because it was not profitable. Defendant continued to perform rack

repair work as a courtesy for some existing customers, particularly Kautex, continuing into early

2018. The total time devoted to the continued rack repair work amounted to about two to three

days per month.

        On the morning of February 23, 2017, Plaintiff experienced a crush injury to his left hand

while on the job. Plaintiff continued to work until his lunch break, at which time he applied an ice



                                                   2
pack from his lunch to his injured hand. Plaintiff states that he told his supervisor, Matt Shipe

(“Shipe”), about the injury during lunch, but that Shipe did not respond. Plaintiff did not, however,

show his hand to Shipe or request any medical treatment. Plaintiff returned to work after lunch and

worked the remainder of his shift.

         Plaintiff went to a previously-scheduled doctor’s appointment the next day, February 24,

2017. The appointment was to treat an arthritic condition in Plaintiff’s right hand, but the doctor

expressed concern regarding Plaintiff’s injured left hand. Plaintiff returned to the South Milford

facility after the doctor’s appointment and spoke to Shipe about the injury. At this point Shipe

prepared a written summary of the information Plaintiff provided and sent it to Cheryl.1 Cheryl

asked Shipe to bring Plaintiff to Defendant’s Avilla, Indiana, facility the following Monday

morning so that Plaintiff could complete an injury form.

         Plaintiff did not accompany Shipe to the Avilla facility the following Monday. The parties

dispute the reason for Plaintiff’s absence. Defendant asserts that Plaintiff told Shipe that he was

not going to use worker’s compensation insurance, and instead was going to use his personal

insurance. Plaintiff denies ever making this statement; he testified that using his personal insurance

would “cost me more money because there’s a higher deductible and all that, than to go through

the workman’s comp because there was no deductible on that. So that didn’t make any sense.”

(Plaintiff’s Dep., p. 123, l. 23 – p. 124, l. 6). Instead of going to the Avilla facility, Plaintiff reported

to the South Milford facility and worked his full shift both Monday, February 27, 2017, and

Tuesday, February 28, 2017.




1
 It is unclear from the record whether Shipe drafted the summary on his own, or whether he was asked to do so by
Cheryl. The Court concludes that the resolution of this uncertainly is irrelevant for the purposes of ruling on the instant
motion.

                                                            3
        Following his shift on February 28, 2017, Plaintiff presented to the Fort Wayne

Orthopedics (“FWO”) after-hours clinic due to pain in his left hand. FWO gave Plaintiff a black

Velcro brace to wear on his left hand and provided him a Restriction Worksheet that stated he must

wear the brace while working. There were no other restrictions noted. Plaintiff gave the Restriction

Worksheet to Shipe when Plaintiff reported for work on March 1, 2017. Shipe read the Restriction

Worksheet, saw Plaintiff wearing the brace, and asked Plaintiff if he could do his job. Plaintiff told

Shipe that he would have “no problem” doing his job. Plaintiff continued to perform his regular

job duties and did not report any subsequent issues to Shipe or anyone else.

        At some point following Plaintiff’s injury – either February 24 or February 28, 2017 – a

phone call occurred between Plaintiff and Joe. During this phone call, Joe asked Plaintiff to submit

bills from his hand injury through his personal insurance rather than Defendant’s worker’s

compensation insurance. In response, Plaintiff told Joe that he was “thinking about it,” but that he

didn’t know what he was going to do. (Id., p. 175, ll. 1–9). Plaintiff continued to consider whether

he would use the worker’s compensation insurance up to the time he was terminated. Plaintiff had

no additional communications with anyone from Defendant regarding a potential worker’s

compensation filing. Defendant did not become aware of any worker’s compensation filing until

it received notice from the State of Indiana on April 12, 2017. In fact, Plaintiff was not aware of

his worker’s compensation filing, submitted on April 10, 2017, until it was presented to him at his

deposition. (Id., p. 118, ll. 21–23).

        On March 13, 2017, Joe informed Plaintiff that Defendant had made the decision to

eliminate Plaintiff’s position. Joe explained that the position was being eliminated because

Defendant was no longer going to do rack repair work for its primary rack repair customer, Bosch




                                                  4
Automotive (“Bosch”). Defendant also terminated the following individuals due to the cessation

of rack repair work:




Plaintiff’s termination was effective immediately. Defendant did not inform Bosch of the decision

to cease rack repair work until March 15, 2017.

       Plaintiff filed an EEOC Charge of Discrimination on April 12, 2017, and filed a second

Charge of Discrimination on August 18, 2017. Cheryl authored a position statement in response,

stating that “Mr. Mobley’s sole job was to repair Bosch Automotive racks.” As noted above,

Plaintiff performed various jobs at Defendant’s facility, rendering this statement incorrect. Cheryl

admitted as much in her deposition, describing the statement as a “mistake.” Additional facts will

be presented as necessary below.

                                       LEGAL ANALYSIS

A.     SUMMARY JUDGMENT STANDARD

       Summary judgment is warranted when “the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). The non-moving party must marshal and present the Court with evidence on which a

reasonable jury could rely to find in their favor. Goodman v. Nat’l Sec. Agency, Inc., 621 F.3d 651,

654 (7th Cir. 2010). A court must deny a motion for summary judgment when the nonmoving

party presents admissible evidence that creates a genuine issue of material fact. Luster v. Ill. Dep’t

                                                  5
of Corrs., 652 F.3d 726, 731 (7th Cir. 2011) (citations omitted). A court’s role in deciding a motion

for summary judgment “is not to sift through the evidence, pondering the nuances and

inconsistencies, and decide whom to believe. The court has one task and one task only: to decide,

based on the evidence of record, whether there is any material dispute of fact that requires a trial.”

Waldridge v. Am. Heochst Corp., 24 F.3d 918, 920 (7th Cir. 1994). Facts that are outcome

determinative under the applicable law are material for summary judgment purposes. Smith ex rel.

Smith v. Severn, 129 F.3d 419, 427 (7th Cir. 1997). Although a bare contention that an issue of

material fact exists is insufficient to create a factual dispute, a court must construe all facts in a

light most favorable to the nonmoving party, view all reasonable inferences in that party’s favor,

Bellaver v. Quanex Corp., 200 F.3d 485, 491–92 (7th Cir. 2000), and avoid “the temptation to

decide which party’s version of the facts is more likely true,” Payne v. Pauley, 337 F.3d 767, 770

(7th Cir. 2003). Additionally, a court is not “obliged to research and construct legal arguments for

parties, especially when they are represented by counsel.” Nelson v. Napolitano, 657 F.3d 586,

590 (7th Cir. 2011).

B.     PLAINTIFF’S ADEA CLAIM

       The ADEA makes it unlawful for an employer to take adverse action against an employee

who is forty years or older “because of such individual’s age.” 29 U.S.C. §§ 623(a)(1), 631(a).

Age must be “the ‘reason’ that the employer decided to act.” Gross v. FBL Fin. Servs., Inc., 557

U.S. 167, 176 (2009). “To establish a disparate-treatment claim under the plain language of the

ADEA, therefore, a plaintiff must prove that age was the ‘but-for’ cause of the employer’s adverse

decision.” Id.

       Discrimination claims may be reviewed on summary judgment under the direct or the

burden-shifting methodologies. See David v. Bd. of Trs. of Cmty. Coll. Dist. No. 508, 846 F.3d



                                                  6
216, 224 (7th Cir. 2017). When a plaintiff responds to a motion for summary judgment on an

intentional discrimination claim by relying on the burden-shifting framework created by

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973), a court should assess the case in those

terms. Id.; see also Ferrill v. Oak-Creek-Franklin Joint Sch. Dist., 860 F.3d 494, 499 (7th Cir.

2017) (noting that McDonnell Douglas burden-shifting analysis has not been displaced). When the

plaintiff does not present his argument in opposition to summary judgment in those terms, the

direct method of proof is the “default rule.” Bagwe v. Sedgwick Claims Mgmt. Servs., Inc., 811

F.3d 866, 880 (7th Cir. 2016) (quoting Morgan v. SVT, LLC, 724 F.3d 990, 997 (7th Cir. 2013)).

Under that method, the test for whether a claim of intentional age discrimination should proceed

to a jury is whether the admissible evidence, considered as a whole, would permit a reasonable

factfinder to conclude that the plaintiff’s age caused the adverse action. See Ortiz v. Werner

Enters., Inc., 834 F.3d 760, 765 (7th Cir. 2016) (setting out the standard for avoiding summary

judgment on discrimination claim under the direct method of proof). In all cases, the question at

summary judgment remains: “has the non-moving party produced sufficient evidence to support a

jury verdict of intentional discrimination?” David, 846 F.3d at 224; see also Liu v. Cook Cnty.,

817 F.3d 307, 315 (7th Cir. 2016) (“The proper question under either method is simply whether a

reasonable trier of fact could infer retaliation or discrimination.”); Bass v. Joliet Pub. Sch. Dist.

No. 86, 746 F.3d 835, 840 (7th Cir. 2014) (“[T]he fundamental question at the summary judgment

stage is simply whether a reasonable jury could find prohibited discrimination.”).

       Plaintiff has elected to frame his argument in the terms of the McDonnell Douglas indirect

method framework; the Court will analyze the claim accordingly. The indirect method has three

phases. In the first phase, the plaintiff must establish a prima facie case of discrimination. Swyear

v. Fare Foods Corp., 911 F.3d 874, 885 (7th Cir. 2018). Once a plaintiff establishes his prima



                                                 7
facie case, the burden shifts to the employer to articulate a legitimate, non-discriminatory reason

for its actions. Id. If the employer does so, then the burden shifts back to the plaintiff for the third

and final phase, during which the plaintiff must offer evidence suggesting that the proffered

explanation is pretextual. Id.

       It is undisputed that Plaintiff’s discharge came about as Defendant reduced its workforce

due to the decision to transition Defendant’s business away from rack repair work. It also appears

to be undisputed that some amount of rack repair work continued until early 2018, meaning that

Plaintiff’s job duties were absorbed by the remaining employees. A traditional reduction in force

(“RIF”) occurs when an employer decides to permanently eliminate multiple positions from its

workforce, allegedly for economic reasons. Michas v. Health Cost Controls of Ill., Inc., 209 F.3d

687, 693 (7th Cir. 2000); Bellaver v. Quanex Corp., 200 F.3d 485, 494 (7th Cir. 2000). In the

traditional RIF, the terminated employee establishes a prima facie case of age discrimination where

he shows that (1) he was over the age of forty; (2) he performed his job according to his employer’s

legitimate expectations; (3) he suffered an adverse employment action; and (4) similarly situated

employees at least ten years younger were treated more favorably by the employer. Filar v. Bd. of

Educ. of the City of Chi., 526 F.3d 1054, 1060 (7th Cir. 2008) (citing Burks v. Wis. Dep’t of

Transp., 464 F.3d 744, 750–51 (7th Cir. 2006)). The Seventh Circuit has modified the fourth prong

of the prima facie case “where the dismissed employee’s duties are absorbed by another employee

or employees rather than eliminated.” Petts v. Rockledge Furniture, LLC, 534 F.3d 715, 725 (7th

Cir. 2008). This so-called mini-RIF is distinguishable from a true RIF where the plaintiff’s position

is eliminated entirely and will not be refilled. See Filar, 526 F.3d at 1060; Bellaver, 200 F.3d at

495 (“The point of the mini-RIF, unlike a true RIF, is that the job really was not eliminated at all;

because the fired employee’s duties were absorbed by others, they were effectively ‘replaced,’ not



                                                   8
eliminated.”). “[T]he determinative factor in deciding whether the mini-RIF variation applies is

whether the discharged employee’s duties were absorbed by an existing employee or eliminated,

not the number of employees let go.” Petts, 534 F.3d at 725; Paluck v. Gooding Rubber Co., 221

F.3d 1003, 1012 n.5 (7th Cir. 2000) (“For purposes of deciding the proper prima facie case

requirements to apply, our inquiry is dependent not on the number of employees terminated, but

‘on whether [the employer] still needed [the plaintiff’s] job responsibilities to be performed.’”)

(quoting Michas, 209 F.3d at 694). The Plaintiff in a mini-RIF case need not make a factual

showing that similarly situated employees were treated better, but must instead show that his duties

were absorbed by an employee outside the protected class. Hemsworth v. Quotesmith.com, Inc.,

476 F.3d 487, 492 (7th Cir. 2007); Michas, 209 F.3d at 693.

       Since the first three elements of the prima facie case are undisputed, all that is left for

Plaintiff to show is that his duties were absorbed by an employee outside of the protected class.

The Court concludes that Plaintiff has failed in this task. Plaintiff has failed to provide the court

with admissible evidence identifying any individual who absorbed Plaintiff’s job duties.

       This is not to say that Plaintiff has not provided any evidence, because he has designated

inadmissible hearsay. In support of his assertion that a younger worker replaced him, Plaintiff

points to the following excerpt from his deposition:

       Q.      Who was doing it [Plaintiff’s job]?

       A.      I can’t remember his name. He’s a younger guy. He was a new hire there. I
               don’t know how long he’s been there now. He’s a younger fellow.

       Q.      How do you know he was doing it if you weren’t there anymore?

       A.      One of the fellas I was talking to told me that that’s who was doing it.

       Q.      Who was talking to you at the plant? Who’s giving you information?

       A.      Don’t remember. Just somebody I know.

                                                 9
(Plaintiff’s Dep., p., l. 8–19). The source of the information would later be identified as either

Terry Fugate (“Fugate”) or Jack Kilpatrick (“Kilpatrick”). (Id., p. 112, ll. 1–4). Fugate was

terminated before Plaintiff, but was nonetheless able to provide this information because “[Fugate]

said he stops down there [the South Milford facility] every now and again to talk to the guy.” (Id.,

p. 112, ll. 15–24). Plaintiff’s only evidence that a younger employee absorbed his job duties, then,

is Plaintiff’s testimony regarding the statements of a third party as related by a different third party.

        “Hearsay is a statement, other than one made by the declarant while testifying at trial,

offered in evidence to prove the truth of the matter asserted.” United States v. Linwood, 142 F.3d

418, 424–25 (7th Cir. 1998) (citing Fed. R. Evid. 801(c)). “Whether a statement is hearsay and, in

turn, inadmissible, will most often hinge on the purpose for which it is offered.” Id. “‘If . . . an

extrajudicial utterance is offered, not as an assertion to evidence the matter asserted, but without

reference to the truth of the matter asserted, the hearsay rule does not apply.’” Lee v. McCaughtry,

892 F.2d 1318, 1324 (7th Cir. 1990) (emphasis omitted) (quoting 6 J.H. Wigmore, Evidence §

1766, at 250 (1976)). The statement of Fugate is textbook hearsay. It is plainly an out-of-court

statement. In addition, it is offered by Plaintiff to provide the truth of the matter asserted; i.e., that

Plaintiff was replaced by “a younger guy.” Fugate’s statement is, therefore, inadmissible.

        Rule 56(e) requires that any evidence which is considered in deciding a summary judgment

motion must be admissible evidence. The jurisprudence in this Circuit is clear that hearsay is

prohibited in summary judgment filings and cannot be used to defeat summary judgment. See

Compania Administradora de Recuperacion de Activos Administradora de Fondos de Inversion

Sociedad Anonima v. Titan Int’l, Inc., 533 F.3d 555, 562 (7th Cir. 2008) (disregarding affidavits

opposing summary judgment that lacked personal knowledge and were based on speculation and

hearsay); Keri v. Bd. of Tr. of Purdue Univ., 458 F.3d 620, 631–32 (7th Cir. 2006) (striking hearsay

                                                   10
statements before ruling on motion for summary judgment); Johnson v. Nordstrom, Inc., 260 F.3d

727, 735–36 (7th Cir. 2001) (affirming trial court’s striking of inadmissible hearsay from summary

judgment consideration); Amer. Auto. Accessories, Inc. v. Fishman, 175 F.3d 534, 539 (7th Cir.

1999) (discussing inadmissibility of hearsay statements in consideration of summary judgment and

the burden of proving exceptions); Bradley v. Work, 154 F.3d 704, 707 (7th Cir. 1998) (“[T]o the

extent that the proffered evidentiary materials contain inadmissible hearsay, lay opinions,

speculations, or conclusions, they are stricken.”); Zayre Corp. v. S.M. & R. Co., Inc., 882 F.2d

1145, 1150–52 (7th Cir. 1989) (discussing evidence offered and stricken in summary judgment

consideration); Martz v. Union Labor Life Ins. Co., 757 F.2d 135, 138 (7th Cir. 1985) (“In the

form in which [plaintiff’s evidence] was presented, it constituted inadmissible hearsay. The district

court could not properly have relied upon the exhibits as submitted and neither may we.”). As

inadmissible hearsay, Fugate’s statement is inappropriate for these summary judgment

proceedings, and cannot be used to defeat Defendant’s request for summary judgment. Since

Plaintiff identifies no other younger employee who allegedly took over his job duties, Plaintiff has

failed to establish a prima facie case of discrimination.

       Even if Plaintiff were able to establish a prima facie case, his ADEA claim would still fail.

Plaintiff does not dispute that Defendant has identified a legitimate, non-discriminatory reason for

Plaintiff’s termination – its business decision to move away from rack repair work. Instead,

Plaintiff asserts that Defendant’s proffered reason, the cessation of rack repair work, is pretextual.

(ECF No. 25, pp. 22–23). To show pretext, “the plaintiff must present evidence suggesting that the

employer is dissembling.” O’Leary v. Accretive Health, Inc., 657 F.3d 625, 635 (7th Cir. 2011).

“The question is not whether the employer’s stated reason was inaccurate or unfair, but whether

the employer honestly believed the reason it has offered to explain the discharge.” Id.; see also



                                                 11
Coleman v. Donahoe, 667 F.3d 835, 852 (7th Cir. 2012) (“[I]t is not the court’s concern that an

employer may be wrong about its employee’s performance, or may be too hard on its employee.”)

(quoting Naik v. Boehringer Ingelheim Pharms., Inc., 627 F.3d 596, 601 (7th Cir. 2010)). To

demonstrate pretext, Plaintiff must point to evidence from which a reasonable jury could conclude

that the Defendant’s stated reasons for terminating him were “phony” or a “lie.” Russell v. Acme-

Evans Co., 51 F.3d 64, 68 (7th Cir. 1995).

       Plaintiff makes no specific argument of pretext in relation to his ADEA claim, instead

relying on the pretext discussion from his Frampton argument. (ECF No. 25, p. 23). Plaintiff

primarily focuses on Cheryl’s misstatement in the EEOC position statement as evidence of pretext.

However, a misstatement in an EEOC filing is not sufficient to prove discrimination, See, e.g.,

Monroe v. Ind. Dep’t of Transp., 871 F.3d 495, 506 (7th Cir. 2017); Lane v. Riverview Hosp., 835

F.3d 691, 697 (7th Cir. 2016), and Plaintiff has not demonstrated why it should be sufficient here.

In addition to Cheryl’s statement, the Plaintiff lists the following “bits and pieces” of evidence in

support of his claim of pretext: Joe’s phone call to Plaintiff urging him to use his personal and

supplemental insurance; Defendant’s creation of a job description for Plaintiff after it terminated

him and received notice of an EEOC charge; Defendant’s notice to Bosch that it intended to stop

rack repair work after it terminated Plaintiff; and Defendant’s ongoing rack repair work for Kautex.

(ECF No. 25, p. 12). Plaintiff makes no argument or effort to explain how these “bits and pieces”

of evidence tend to show pretext in relation to his ADEA claim, and the Court will not make that

argument for him. See Sanchez v. Miller, 792 F.2d 694, 703 (7th Cir. 1986) (“It is not the obligation

of this court to research and construct the legal arguments open to parties, especially when they

are represented by counsel.”). The Court concludes that Defendant’s stated reason for termination

was not pretext.



                                                 12
       In sum, the Court concludes that Plaintiff has failed to establish a prima facie case of

discrimination under the ADEA. Even if a prima facie case had been established, Plaintiff has

submitted no evidence to show that Defendant’s stated reason for Plaintiff’s termination was

pretextual. Accordingly, the Court concludes that Defendant is entitled to judgment on Plaintiff’s

ADEA claim.

C.     PLAINTIFF’S ADA CLAIM

       The ADA prohibits employers from discriminating against a “qualified individual” on the

basis of his disability. 42 U.S.C. § 12112(a). To prove a claim of disability discrimination, the

Plaintiff “must show that: (1) he is disabled; (2) he is otherwise qualified to perform the essential

functions of the job with or without reasonable accommodation; and (3) the adverse job action was

caused by his disability.” Monroe v. Ind. Dep’t of Transp., 871 F.3d 495, 503 (7th Cir. 2017)

(citing Roberts v. City of Chi., 817 F.3d 561, 565 (7th Cir. 2016)). The language of the ADA

requires proof of “but for” causation. See A.H. by Holzmueller v. Ill. High Sch. Assoc., 881 F.3d

587, 593 (7th Cir. 2018). To defeat summary judgment, the plaintiff must adduce evidence that,

when considered as a whole, would permit a reasonable jury to find that the defendant took adverse

action against him because of his disability. See Monroe, 871 F.3d at 504. Plaintiff has not invoked

McDonnell Douglas with respect to his ADA claim, and therefore the Court will review this claim

under the default rule.

       For the sake of efficiency, and because the Court’s review of the record reveals triable

issues of fact regarding whether the Plaintiff was disabled and was qualified to perform the

essential functions of the job with or without reasonable accommodation during portions of the

relevant periods, the Court will not include a discussion of the first two elements. The Plaintiff’s

claim would survive summary judgment if those were the only two elements of his disability



                                                 13
discrimination claim. However, the pivotal question in this case is whether the Defendant took

adverse employment actions against the Plaintiff on the basis of his disability. See, e.g., Guzman

v. Brown Cty., 884 F.3d 633, 641 (7th Cir. 2018) (stating that it was not necessary to decide

whether the plaintiff was a qualified individual with a disability because, even if she was, summary

judgment was warranted because the evidence did not establish that an adverse employment action

occurred as a result of that disability).

        In order to state a claim for discrimination, Plaintiff must demonstrate that his disability

was a “but for”2 cause of his termination. Monroe, 871 F.3d at 504. It is on this ground that

Plaintiff’s ADA claim fails.

        Plaintiff identifies four pieces of evidence that he asserts create a genuine issue of material

fact as to causation. Plaintiff first asserts that the timing of his termination was suspicious, as it

came less than three weeks after his injury. The timing of the injury is of little help to Plaintiff.

Generally, suspicious timing alone “will rarely be sufficient . . . to create a triable issue.”

Argyropoulos v. City of Alton, 539 F.3d 724, 734 (7th Cir. 2008) (quoting Culver v. Gorman, 416

F.3d 540, 546 (7th Cir. 2005)); see also Burks v. Wisc. Dep’t. of Trans., 464 F.3d 744, 758–59 (7th

Cir. 2006) (explaining that “suspicious timing alone . . . does not support a reasonable inference

of retaliation” because the “mere fact that one event preceded another does nothing to prove that

the first event caused the second” (internal citation omitted)). That is particularly true here, where

the alleged disability had little, if any, affect on Plaintiff’s ability to work during the intervening

period. Plaintiff never told anyone that he could not do his job prior to his termination; it was a

“matter of pride” to him. (Pl.’s Dep., p. 133, l. 14). Plaintiff never asked for any help in doing his


2
 As Defendant correctly points out in its reply, Plaintiff’s reliance on Widmar v. Sun Chem. Corp., 2013 WL 2112133,
at *3 (N.D. Ill. May 15, 2013), aff’d, 772 F.3d 457 (7th Cir. 2014), an ADEA case, is misplaced. Plaintiff must show
more than simply that his disability was a determining factor in his determination.


                                                        14
job tasks. (Id., p. 139, ll. 14–20). Plaintiff submits no evidence to suggest that the injury had any

impact on his job performance during this three-week period, or that Defendant believed that it

had an impact. Moreover, describing the timing in this case as “suspicious” ignores the entirety of

the other events transpiring at or around the same time, including the change of ownership and the

change in Defendant’s business model that resulted in the termination of seven employees.

Therefore, the Court concludes that it would be unreasonable for a jury to draw the inference of

discrimination from the timing alone.

         Plaintiff next identifies the fact that Defendant continued to do some rack repair work after

his termination.3 It is undisputed that Defendant continued to do some rack repair work for a single

customer, Kautex, through early 2018. However, the evidence is also undisputed that this

constituted no more than two to three days of work each month. This was certainly not enough to

require employment of an individual whose primary job responsibility was rack repair.

         Plaintiff repeatedly turns, throughout his briefing, to the conversation between he and Joe

in which Joe encouraged Plaintiff to submit his injury-related bills to his personal insurance rather

than to Defendant’s worker’s compensation carrier. (ECF No. 25, pp. 2, 7, 9, 12, 17). Plaintiff does

little more than repetitively recount the conversation; there is no argument or rationale presented

as to how this conversation demonstrates, or even suggests, that his employment was terminated

because of the condition of his hand. If Plaintiff fails to explain the relevance of the conversation

to his ADA claim, the Court will not speculate for him. Sanchez, 792 F.2d at 703.

         Finally, the Plaintiff points the Court to Cheryl’s inaccurate statement in Defendant’s

EEOC position statement regarding Plaintiff’s job duties. As noted above, a misstatement in an


3
  Plaintiff asserts that it is “suspicious” that Bosch was not informed of the decision to cease rack repair work until
two days after Plaintiff’s termination. Plaintiff does not explain why this is suspicious. If anything, this formal notice
to a customer is evidence that Defendant really did intend to cease rack repair work, rendering this basis for termination
non-pretextual.

                                                           15
EEOC position statement is not significant enough to demonstrate that Plaintiff was terminated

due to his disability. See, e.g., Monroe, 871 F.3d at 506; Lane v. Riverview Hosp., 835 F.3d 691,

697 (7th Cir. 2016). Plaintiff does not explain how failing to include all of Plaintiff’s duties in

Defendant’s EEOC position statement demonstrates, or even suggests, that he was terminated

because of his alleged disability.

       In sum, the Court finds no evidence in the record to support the assertion that Plaintiff was

terminated because of his alleged disability. For the purposes of his job duties, Plaintiff’s hand

injury appears to largely be a non-event; Plaintiff missed essentially no work time, submitted no

injury report, and told Shipe that he would have “no problem” performing his job even after the

injury. None of the arguments proffered by Plaintiff suggest anything different. Accordingly, based

upon the designated facts, the Court concludes that judgment for Defendant on Plaintiff’s ADA

claim is appropriate.

D.     PLAINTIFF’S FRAMPTON CLAIM

       For the reasons stated above, the Court grants Defendant’s summary judgment motion as

to Counts I through IV. Because that disposition results in the dismissal of all claims over which

the Court has original jurisdiction, see 28 U.S.C. § 1367(c)(3), the Court must address whether to

retain jurisdiction over the state law claim in Count V and rule on Defendant’s motion for summary

judgment.

       As the Seventh Circuit consistently has stated, “it is the well-established law of this circuit

that the usual practice is to dismiss without prejudice state supplemental claims whenever all

federal claims have been dismissed prior to trial.” Groce v. Eli Lilly & Co., 193 F.3d 496, 501 (7th

Cir. 1999); see also Williams v. Rodriguez, 509 F.3d 392, 404 (7th Cir. 2007) (“As a general matter,

when all federal claims have been dismissed prior to trial, the federal court should relinquish



                                                 16
jurisdiction over the remaining pendant state claims”); Wright v. Associated Ins. Cos., 29 F.3d

1244, 1251 (7th Cir. 1994) (“the general rule is that, when all federal claims are dismissed before

trial, the district court should relinquish jurisdiction over pendant state-law claims rather than

resolving them on the merits”). Yet the court of appeals has discussed “three well-recognized

exceptions” to the general rule that “when all federal-law claims are dismissed before trial, the

pendent claims should be left to the state courts.” Wright, 29 F.3d at 1252. As the court has

explained, occasionally there are “unusual cases in which the balance of factors to be considered

under the pendent jurisdiction doctrine — judicial economy, convenience, fairness, and comity —

will point to a federal decision of the state-law claims on the merits.” Id.

       The first example that the court discussed occurs “when the statute of limitations has run

on the pendent claim, precluding the filing of a separate suit in state court.” Wright, 29 F.3d at

1251. That concern is not present here, however, because Indiana law gives a plaintiff three years

from the dismissal on jurisdictional grounds of state law claims in federal court in which to refile

those claims in state court. See Ind. Code § 34-11-8-1.

       The second exception recognized in Wright applies when “substantial judicial resources

have already been committed, so that sending the case to another court will cause a substantial

duplication of effort.” 29 F.3d at 1251 (quoting Graf v. Elgin, Joliet & E. Ry. Co., 790 F.2d 1341,

1347–48 (7th Cir. 1986)). Here, although the Court has devoted significant resources to the

disposition of the federal claim on summary judgment, it has not delved deeply into the state law

claims. See Davis, 534 F.3d at 654 (“the district court disposed of the federal claims on summary

judgment, and so ‘substantial judicial resources’ have not yet been committed to the case”). Thus,

while there clearly are instances in which “a district court should exercise supplemental




                                                 17
jurisdiction over pendent state law claims for reason of judicial efficiency,” Miller Aviation v.

Milwaukee Cty. Bd. of Supervisors, 273 F.3d 722, 732 (7th Cir. 2001), this is not one of them.

         The third circumstance to which the court of appeals has pointed in which disposition of

pendent state law claims may be appropriate “occurs when it is absolutely clear how the pendent

claims can be decided.” Wright, 29 F.3d at 1251. For example, “[i]f the district court, in deciding

a federal claim, decides an issue dispositive of a pendent claim, there is no use leaving the latter

claim to the state court.” Id. In addition, if the state-law claims are “patently frivolous,” they should

be resolved right away in the federal court. Id. However, “[i]f the question whether a state-law

claim lacks merit is not obvious, comity concerns may dictate relinquishment of jurisdiction.” Id.

The fact that the Court has determined that the Plaintiff was not discriminated against on the basis

of his age or disability does not dispose of Plaintiff’s claim that he was discriminated against on

the basis of his potential worker’s compensation claims. The Court also concludes that the state

law Frampton claim is not patently frivolous, nor is it obvious to the Court that the claim lacks

merit.

         In sum, the Court concludes that none of the exceptions to the “usual practice” applies in

this case. Accordingly, the Court denies Defendant’s motion for summary judgment without

prejudice and dismisses Count V with leave to refile in state court.




                                                   18
                                         CONCLUSION

       For the foregoing reasons, Defendant’s Motion for Summary Judgment (ECF No. 22) is

GRANTED in part and DENIED in part. Judgment is hereby entered in favor of Defendant on

Counts I, II, III, and IV of Plaintiff’s Complaint. Defendant’s Motion is denied as to Plaintiff’s

state law claim in Count V; that claim is dismissed without prejudice to refiling in state court.

        SO ORDERED on May 13, 2019.

                                               s/ Holly A. Brady
                                              JUDGE HOLLY A. BRADY
                                              UNITED STATES DISTRICT COURT




                                                 19
